                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 BUCKEYE TREE LODGE AND                             Case No. 16-cv-04721-VC
 SEQUOIA VILLAGE INN, LLC, ET AL.,
                Plaintiffs,                         ORDER RE MOTION TO INTERVENE
         v.                                         Re: Dkt. No. 127

 EXPEDIA, INC., et al.,
                Defendants.


       Prospective intervenors, Prospect Historic Hotel and Shiloh Morning Inn, moved to

intervene as of right, and alternatively, as permissive intervenors. The Court doubts Prospect’s

and Shiloh’s claims to intervene as of right under Rule 24(a)(2) because the parties did not show

that their interests would be impaired if not permitted to intervene. Cf. Kamakahi v. American

Soc’y for Reproductive Med., No. 11-CV-01781-JCS, 2015 WL 1926312, at *3 (N.D. Cal.

Apr. 27, 2015). But because the Court will permit these plaintiffs to join the litigation anyway, it

need not resolve the Rule 24(a)(2) issue.

       The Court treats Prospect’s and Shiloh’s motion to permissively intervene as a motion to

amend the complaint to add new plaintiffs. Though permissive intervention under Rule 24(b) and

permissive amendment under Rule 15(a)(2) are both avenues by which additional plaintiffs can

be joined, leave-to-amend is a more appropriate procedure when the original plaintiffs in the

action consent to, and in fact welcome, joinder of the new parties. Here, it is apparent that the

original plaintiffs welcome Prospect and Shiloh as parties; in fact, they are represented by the

same counsel.
       Rule 15(a)(2) requires the Court to grant leave to amend when “justice so requires.” Cf.
United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004) (“[T]he requirements for

[Rule 24] intervention are broadly interpreted in favor of intervention.”). Prospect and Shiloh

sought to join this action within the time limit this Court gave the plaintiffs to file a renewed

motion for class certification. It was at the beginning of this time period that this Court first

expressed doubt as to the original plaintiffs’ standing to bring claims for injunctive relief. And it

is reasonable for the plaintiffs to shore up their injunctive relief claims by adding parties with

stronger standing arguments. The Court has already granted the defendants additional time to

complete discovery regarding these new plaintiffs, so they are not prejudiced by Prospect’s and

Shiloh’s entry into the lawsuit at this time. For these reasons, the Court grants leave to the

plaintiffs to file an amended complaint that joins Prospect and Shiloh as plaintiffs.

       The hearing on October 25, 2018 is vacated.



       IT IS SO ORDERED.

Dated: October 17, 2018
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
